ON MOTION FOR REHEARING.
The motion for a rehearing to made upon the ground that the plaintiff’s undisputed testimony showed that he had sold to himself, and “ undertook to sell kerosene but sold gasoline, sold it [himself] and made delivery [himself],” and that his own act was the cause of his injury, and that therefore there was no evidence to support a verdict for the plaintiff, it appearing, from the evidence of the plaintiff, that he asked Mr. Jones, the agent of the defendant, for kerosene to take home, and that Mr. Jones rolled it out of the warehouse and put it upon the plaintiff’s truck, that the plaintiff asked for kerosene and paid the price for kerosene, that when the plaintiff went to the warehouse and called for kerosene Mr. Jones, the agent of the. defendant corporation, was inside the warehouse, and the plaintiff told Mr. Jones that he wanted 20 gallons of kerosene, and that Mr. Jones gave it to him and he took the substance and carried it home and put it in the tank. There is no merit in the motion to rehear, and it "is overruled. The plaintiff’s testimony quoted by the movant as the basis for the grounds of the motion,•— “I made the sale to myself, wrote it up myself and delivered it myself; I carried the cans to the warehouse next morning with a ticket showing that I had sold 20 gallons to myself, and I undertook to sell kerosene but sold gasoline, sold it myself and made delivery myself,” is *73perfectly consistent with the testimony of the plaintiff to the effect that the agent of the defendant corporation rolled the cans out of the warehouse and put them on the plaintiff’s trucks and, properly construed in the light of the entire testimony of the plaintiff, authorizes the inference that the plaintiff, whose duty had -been to make deliveries from the warehouse to the customers of the defendant corporation, did in this particular case sign the sale ticket himself and make the delivery to himself, and does not conclusively establish that the plaintiff himself selected from the warehouse stock the gasoline in question without any negligent act on the part of the defendant through its agent Mr. Jones.

Motion for rehearing denied.

Jenlcins, P. J., and Bell, J., concur.